DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the electrically operable pressure generators”.  It is not clear the pressure generators of claim 8 corresponds to some plurality of the “at least one electrically operable pressure generator” of claim 1, or all the electrically operable pressure generators of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/032637 in view of Drumm et al (US# 2017/0361825).
	WO ‘637 disclose a brake system including; at least two brake circuits 80/86, each of the brake circuits including at least one hydraulically actuatable wheel brake 40/44 and at least one electrically operable pressure generator 194/198, the electrically operated pressure generators being activatable as a function of a brake request of the motor vehicle or a driver of the motor vehicle [0037][0038], and at least one activatable emergency operation valve 270 is interconnected between the brake circuits, the emergency operation valve, in a first switching position, disconnects the brake circuits from one another, and in a second switching position, connects the brake circuits to one another [0040][0041].  WO ‘637 lack the disclosure of the at least two brake circuits including a respective further activatable pressure generator; the respective further activatable pressure generators being hydraulic pumps and being driven by a shared electric motor.  Drumm et al teach a similar system and further teach an additional control device 70 which has further pressure generators 280a-280d driven by a shared electric actuator [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional control device of Drumm et al to the system of WO ‘637, to facilitate a modular design [0038] which increases redundancy in the case of failure [0050] and/or to facilitate automated or autonomous driving without modification to the primary control device [0012]. 
	Regarding claim 2, the emergency operation valve 270 is configured as a closed emergency operation valve when de-energized, which is in the de-energized state in the first switching position.  [0040]
	Regarding claim 4, each electric actuator 208/210 is connected to a respective control unit 232/236.
	Regarding claim 8, the pressure generators are connected on a suction side to a shared tank 26 which is configured to accommodate, to store and provide hydraulic medium.
	Regarding claim 9, an individually actuatable intake valve 50/54 and an individually actuatable discharge valve 70/74 are assigned to each of the wheel brakes 40/44, the intake valves being configured as open valves when de-energized.  The figure shows valves 50/54 as normally open.  Alternatively, the additional control unit of Drumm et al has intake valves 218/220.
	Regarding claim 10, the additional control unit of Drumm et al has discharge valves 238/240 which are connected on the suction side one of the respective further pressure generators 280a/280c.  
	Regarding claim 14, WO ‘637 discloses a method for operating a braking system of a motor vehicle, the braking system including at least two brake circuits 80/86, each of the brake circuits including at least one hydraulically actuatable wheel brake 40/44 and at least one electrically operable pressure generator 194/198, the pressure generators being activated as a function of a brake request of the motor vehicle or a driver of the motor vehicle [0040][0041], the method comprising: operating each of the pressure generators by a respective electric actuator 208/210; and activating, for an emergency operation, an emergency operating valve 270 to connect the brake circuits to one another for the emergency operation, the emergency operating valve disconnecting the brake circuits from one another during normal operation [0040][0041].  WO ‘637 lack the disclosure of the at least two brake circuits including a respective further activatable pressure generator; the respective further activatable pressure generators being hydraulic pumps and being driven by a shared electric motor.  Drumm et al teach a similar system and further teach an additional control device 70 which has further pressure generators 280a-280d driven by a shared electric actuator [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional control device of Drumm et al to the system of WO ‘637, to facilitate a modular design [0038] which increases redundancy in the case of failure [0050] and/or to facilitate automated or autonomous driving without modification to the primary control device [0012]. 
	Regarding claim 15, a braking force at at least one of the wheel brakes is set solely by the activation of one of the electric actuators.  [0037]
Regarding claim 16, the braking force at at least one of the wheel brakes is set by an activation of at least one intake valve 250 or 256 assigned to one of the wheel brakes during failure.  [0041]
Regarding claims 17-18, the emergency operating valve 270 is activated to connect the brake circuits to one another only for the emergency operation.  [0040][0041]

Claims 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (US# 2019/0344769) in view of Drumm et al (US# 2017/0361825).
	Zimmermann et al disclose a brake system including; at least two brake circuits 13a/13ab, each of the brake circuits including at least one hydraulically actuatable wheel brake 8a-d and at least one electrically operable pressure generator 2/5, the pressure generators being activatable as a function of a brake request of the motor vehicle or a driver of the motor vehicle, and at least one activatable emergency operation valve 40 is interconnected between the brake circuits, the emergency operation valve, in a first switching position, disconnects the brake circuits from one another, and in a second switching position, connects the brake circuits to one another.  Zimmermann et al lack the disclosure of the at least two brake circuits including a respective further activatable pressure generator, the respective further activatable pressure generators being hydraulic pumps and being driven by a shared electric motor.  Drumm et al teach a similar system and further teach an additional control device 70 which has further pressure generators 280a-280d driven by a shared electric actuator [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional control device of Drumm et al to the system of Zimmermann et al, to facilitate a modular design [0038] which increases redundancy in the case of failure [0050] and/or to facilitate automated or autonomous driving without modification to the primary control device [0012]. 
	Regarding claim 2, the emergency operation valve 40 is configured as a closed emergency operation valve when de-energized, which is in the de-energized state in the first switching position.  [0048]
Regarding claim 3, the energy supplies of the electric actuators are independent from one another.  [0006] [0065]
	Regarding claim 4, each electric actuator is connected to a respective control unit 100/110.
	Regarding claim 5, an actuatable braking element 1/200 configured to detect a brake request of the driver, and the brake circuits are permanently hydraulically decoupled from the braking element.  Figure 3.
	Regarding claim 6, the actuatable braking element is a brake pedal 1.
	Regarding claim 8, the pressure generators are connected on a suction side of the pressure generators to a shared tank 4 which is configured to accommodate, to store and provide hydraulic medium.
	Regarding claim 9, an individually actuatable intake valve 6a-6d and an individually actuatable discharge valve 7a-7d are assigned to each of the wheel brakes, the intake valves 6a-6d being configured as open valves when de-energized.  The figures show valves 6a-d as normally open.  Alternatively, the additional control unit of Drumm et al has intake valves 218/220.
	Regarding claim 10, the additional control unit of Drumm et al has discharge valves 238/240 which are connected on the suction side one of the respective further pressure generators 280a/280c.  
	
Claim(s) 1-6, 8-10 and 17 are under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2021/0053540) in view of Drumm et al (US# 2017/0361825).
	Besier et al disclose a brake system including; at least two brake circuits I/II, each of the brake circuits including at least one hydraulically actuatable wheel brake 4/6/8/10 and at least one electrically operable pressure generator 14/16, the pressure generators being activatable as a function of a brake request of the motor vehicle or a driver of the motor vehicle; wherein a respective electric actuator 60 is assigned to each of the pressure generator for operation of the respective pressure generator, and at least one activatable emergency operation valve 152 is interconnected between the brake circuits, the emergency operation valve, in a first switching position, disconnects the brake circuits from one another, and in a second switching position, connects the brake circuits to one another.  Besier et al lack the disclosure of the at least two brake circuits including a respective further activatable pressure generator; the respective further activatable pressure generators being hydraulic pumps and being driven by a shared electric motor.  Drumm et al teach a similar system and further teach an additional control device 70 which has further pressure generators 280a-280d driven by a shared electric actuator [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional control device of Drumm et al to the system of Besier et al, to facilitate a modular design [0038] which increases redundancy in the case of failure [0050] and/or to facilitate automated or autonomous driving without modification to the primary control device [0012]. 
	Regarding claim 2, the emergency operation valve 152 is configured as a closed emergency operation valve when de-energized, which is in the de-energized state in the first switching position.  [0060]
	Regarding claim 3, the energy supplies of the electric actuators independent from one another.  [0031]
	Regarding claim 4, each electric actuator is connected to a respective control unit 18/20.
	Regarding claim 5, an actuatable braking element 26 configured to detect a brake request of the driver, and the brake circuits are permanently hydraulically decoupled from the braking element.   Figure 1.
	Regarding claim 6, the actuatable braking element is a brake pedal 26.
	Regarding claim 8, the pressure generators are connected on a suction side 72 to a shared tank [0050] which is configured to accommodate, to store and provide hydraulic medium.  [0053]
	Regarding claim 9, an individually actuatable intake valve 100/120/130/134 and an individually actuatable discharge valve 106/124/140/144 are assigned to each of the wheel brakes, the intake valves  being configured as open valves when de-energized.  [0055] Alternatively, the additional control unit of Drumm et al has intake valves 218/220.
	Regarding claim 10, the additional control unit of Drumm et al has discharge valves 238/240 which are connected on the suction side one of the respective further pressure generators 280a/280c.  
Regarding claim 17, the emergency operating valve 152 is activated to connect the brake circuits to one another only for the emergency operation.  [0029][0061]



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK